

113 S1219 RS: Pechanga Band of Luiseño Mission Indians Water Rights Settlement Act
U.S. Senate
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 349113th CONGRESS2d SessionS. 1219IN THE SENATE OF THE UNITED STATESJune 25, 2013Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 AffairsApril 3, 2014Reported by Mr. Tester, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize the Pechanga Band of Luiseño Mission Indians
		  Water Rights Settlement, and for other purposes.1.Short title(a)Short titleThis Act may be cited as the
			 Pechanga Band of Luiseño Mission
			 Indians Water Rights Settlement Act.(b)Table of contentsThe table of contents of this Act is as
			 follows:Sec. 1. Short title.Sec. 2. Purposes.Sec. 3. Definitions.Sec. 4. Approval of the Pechanga Settlement
				Agreement.Sec. 5. Tribal Water Right.Sec. 6. Satisfaction of claims.Sec. 7. Waiver of claims.Sec. 8. Water facilities.Sec. 9. Pechanga Settlement Fund.Sec. 10. Miscellaneous provisions.Sec. 11. Authorization of appropriations.Sec. 12. Repeal on failure of enforceability date.Sec. 13. Antideficiency.2.PurposesThe purposes of this Act are—(1)to achieve a fair, equitable, and final
			 settlement of claims to water rights and certain claims for injuries to
			 water
			 rights in the Santa Margarita River Watershed for—(A)the Band; and(B)the United States, acting in its capacity
			 as trustee for the Band and allottees;(2)to achieve a fair, equitable, and final
			 settlement of certain claims by the Band and allottees against the United
			 States;(3)to authorize, ratify, and confirm the
			 Pechanga Settlement Agreement to be entered into by the Band, RCWD, EMWD,
			 and
			 the United States;(4)to authorize and direct the
			 Secretary—(A)to execute the Pechanga Settlement
			 Agreement; and(B)to take any other action necessary to carry
			 out the Pechanga Settlement Agreement in accordance with this Act; and(5)to authorize the appropriation of amounts
			 necessary for the implementation of the Pechanga Settlement Agreement and
			 this
			 Act.3.DefinitionsIn this Act:(1)Adjudication courtThe term Adjudication Court
			 means the United States District Court for the Southern District of
			 California,
			 which exercises continuing jurisdiction over the Adjudication
			 Proceeding.(2)Adjudication proceedingThe term Adjudication
			 Proceeding means litigation initiated by the United States regarding
			 relative water rights in the Santa Margarita River Watershed in United
			 States
			 v. Fallbrook Public Utility District et al., Civ. No. 3:51–cv–01247
			 (S.D.C.A.),
			 including any litigation initiated to interpret or enforce the relative
			 water
			 rights in the Santa Margarita River Watershed pursuant to the continuing
			 jurisdiction of the Adjudication Court over the Fallbrook Decree.(3)AFYThe term AFY means acre-feet
			 per year.(4)AllotteeThe term allottee means a
			 member of a federally recognized Indian tribe who holds a beneficial real
			 property interest in an Indian allotment that is—(A)located within the Reservation; and(B)held in trust by the United States.(5)Band(A)In
			 generalThe term
			 Band means the Pechanga Band of Luiseño Mission Indians, a
			 federally recognized sovereign Indian tribe that functions as a custom and
			 tradition Indian tribe, acting on behalf of itself and its members.(B)ExclusionThe
			 term Band does not include an individual member of the Band acting
			 in the capacity of an allottee.(6)ClaimsThe term claims means rights,
			 claims, demands, actions, compensation, or causes of action, whether known
			 or
			 unknown, as of June 30, 2009.(7)EMWDThe term EMWD means Eastern
			 Municipal Water District, a municipal water district organized and
			 existing in
			 accordance with the Municipal Water District Law of 1911, Division 20 of
			 the
			 Water Code of the State of California, as amended.(8)EMWD connection feeThe term EMWD Connection Fee
			 has the meaning set forth in section 2.3(b) of the Extension of Service
			 Area
			 Agreement.(9)Enforceability dateThe term enforceability date
			 means the date on which the Secretary publishes in the Federal Register
			 the
			 statement of findings described in section 7(e).(10)ESAA capacity agreementThe term ESAA Capacity
			 Agreement means the Agreement to Provide Capacity for Delivery of
			 ESAA Water among the Band, RCWD, and the United States.(11)ESAA waterThe term ESAA Water means
			 imported potable water that the Band receives from EMWD and MWD pursuant
			 to the
			 Extension of Service Area Agreement.(12)Extension of service area
			 agreementThe term
			 Extension of Service Area Agreement means the Agreement for
			 Extension of Existing Service Area, among the Band, EMWD, the United
			 States, and MWD, for the provision of water service by EMWD to a
			 designated
			 portion of the Reservation using water supplied by MWD.(13)Fallbrook decree(A)In
			 generalThe term
			 Fallbrook Decree means the Modified Final Judgment And
			 Decree, entered in the Adjudication Proceeding on April 6, 1966.(B)InclusionsThe term Fallbrook Decree
			 includes all court orders, interlocutory judgments, and decisions
			 supplemental
			 to the Modified Final Judgment And Decree, including Interlocutory
			 Judgment No. 30, Interlocutory Judgment No. 35, and Interlocutory Judgment
			 No.
			 41.(14)FundThe
			 term Fund means the Pechanga Settlement Fund established by
			 section 9.(15)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).(16)Injury to water rightsThe term injury to water
			 rights means an interference with, diminution of, or deprivation of
			 water rights under Federal or State law.(17)Interim capacityThe term Interim Capacity has
			 the meaning set forth in section 1 of the ESAA Capacity Agreement.(18)Interim capacity noticeThe term Interim Capacity
			 Notice has the meaning set forth in section 4(b) of the ESAA Capacity
			 Agreement.(19)MWDThe term MWD means the
			 Metropolitan Water District of Southern California, a metropolitan water
			 district organized and incorporated under the Metropolitan Water District
			 Act
			 of the State of California (Stats. 1969, Chapter 209, as amended).(20)MWD connection feeThe term MWD Connection Fee
			 has the meaning set forth in section 2.3(a) of the Extension of Service
			 Area
			 Agreement.(21)Pechanga ESAA delivery capacity
			 accountThe term
			 Pechanga ESAA Delivery Capacity account means the account
			 established by section 9(c)(2).(22)Pechanga recycled water infrastructure
			 accountThe term
			 Pechanga Recycled Water Infrastructure account means the account
			 established by section 9(c)(1).(23)Pechanga settlement agreementThe term Pechanga Settlement
			 Agreement means the Pechanga Settlement Agreement, together with the
			 exhibits to that agreement, entered into by the Band, the United States on
			 behalf of the Band, its members and allottees, RCWD, and EMWD.(24)Pechanga water codeThe term Pechanga Water Code
			 means a water code to be adopted by the Band in accordance with section
			 5(f).(25)Pechanga water fund accountThe term Pechanga Water Fund
			 account means the account established by section 9(c)(3).(26)Pechanga Water quality
			 accountThe term Pechanga Water Quality account
			 means the account established by section 9(c)(4).(27)Permanent capacityThe term Permanent Capacity
			 has the meaning set forth in section 1 of the ESAA Capacity Agreement.(28)Permanent capacity noticeThe term Permanent Capacity
			 Notice has the meaning set forth in section 5(b) of the ESAA Capacity
			 Agreement.(29)RCWD(A)In
			 generalThe term
			 RCWD means the Rancho California Water District organized pursuant
			 to section 34000 et seq. of the California Water Code.(B)InclusionsThe term RCWD includes all
			 real property owners for whom RCWD acts as an agent pursuant to an agency
			 agreement.(30)Recycled water infrastructure
			 agreementThe term
			 Recycled Water Infrastructure Agreement means the Agreement
			 for Recycled Water Infrastructure among the Band, RCWD, and the United
			 States.(31)Recycled water transfer
			 agreementThe term
			 Recycled Water Transfer Agreement means the Recycled Water
			 Transfer Agreement between the Band and RCWD.(32)Reservation(A)In
			 generalThe term
			 Reservation means the land depicted on the map attached to the
			 Pechanga Settlement Agreement as exhibit I.(B)Applicability
			 of termThe term
			 Reservation shall be used solely for the purposes of the Pechanga
			 Settlement Agreement.(33)Santa margarita river
			 watershedThe term
			 Santa Margarita River Watershed means the watershed that is the
			 subject of the Adjudication Proceeding and the Fallbrook Decree.(34)SecretaryThe term Secretary means the
			 Secretary of the Interior.(35)StateThe term State means the State
			 of California.(36)Storage pondThe term Storage Pond has the
			 meaning set forth in section 1 of the Recycled Water Infrastructure
			 Agreement.(37)Tribal water rightThe term Tribal Water Right
			 means the water rights ratified, confirmed, and declared to be valid for
			 the
			 benefit of the Band and allottees of the Band, as set forth and described
			 in
			 section 5.4.Approval of the Pechanga Settlement
			 Agreement(a)Ratification of Pechanga Settlement
			 Agreement(1)In generalExcept as modified by this Act, and to the
			 extent that the Pechanga Settlement Agreement does not conflict with this
			 Act,
			 the Pechanga Settlement Agreement is authorized, ratified, and
			 confirmed.(2)Amendments to
			 CompactAny amendment to the
			 Pechanga Settlement Agreement is authorized, ratified, and confirmed, to
			 the
			 extent that the amendment is executed to make the Pechanga Settlement
			 Agreement
			 consistent with this Act.(b)Execution of pechanga settlement
			 agreement(1)In
			 generalTo the extent that
			 the Pechanga Settlement Agreement does not conflict with this Act, the
			 Secretary is directed to and shall promptly execute—(A)the Pechanga Settlement Agreement
			 (including any exhibits to or part of the Pechanga Settlement Agreement
			 requiring the signature of the Secretary); and(B)any amendment to
			 the Pechanga Settlement Agreement necessary to make the Pechanga
			 Settlement
			 Agreement consistent with this Act.(2)ModificationsNothing in this Act precludes the Secretary
			 from approving modifications to exhibits to the Pechanga Settlement
			 Agreement
			 not inconsistent with this Act, to the extent those modifications do not
			 otherwise require congressional approval pursuant to section 2116 of the
			 Revised Statutes (25 U.S.C. 177) or other applicable Federal law.(c)Environmental compliance(1)In generalIn implementing the Pechanga Settlement
			 Agreement, the Secretary shall promptly comply with all applicable
			 requirements
			 of—(A)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);(B)the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);(C)all other applicable Federal environmental
			 laws; and(D)all regulations
			 promulgated under the laws described in subparagraphs (A) through (C).(2)Execution of the pechanga settlement
			 agreement(A)In
			 generalExecution of the
			 Pechanga Settlement Agreement by the Secretary under this section shall
			 not
			 constitute a major Federal action under the National Environmental Policy
			 Act
			 of 1969 (42 U.S.C. 4321 et seq.).(B)ComplianceThe Secretary is directed to carry out all
			 Federal compliance necessary to implement the Pechanga Settlement
			 Agreement.(3)Lead agencyThe Bureau of Reclamation shall be
			 designated as the lead agency with respect to environmental compliance.5.Tribal Water Right(a)Intent of congressIt is the intent of Congress to provide to
			 each allottee benefits that are equal to or exceed the benefits allottees
			 possess as of the date of enactment of this Act, taking into
			 consideration—(1)the potential risks, cost, and time delay
			 associated with litigation that would be resolved by the Pechanga
			 Settlement
			 Agreement and this Act;(2)the availability of funding under this
			 Act;(3)the availability of water from the Tribal
			 Water Right and other water sources as set forth in the Pechanga
			 Settlement
			 Agreement; and(4)the applicability of section 7 of the Act
			 of February 8, 1887 (25 U.S.C. 381), and this Act to protect the interests
			 of
			 allottees.(b)Confirmation of tribal water right(1)In generalThe Tribal Water Right is ratified,
			 confirmed, and declared to be valid.(2)Characteristics of tribal water
			 right(A)In
			 generalThe Tribal Water
			 Right shall be equal to 4,994 AFY of water that is subject to the
			 jurisdiction
			 of the Adjudication Court.(B)Priority
			 datesThe priority date
			 for—(i)3,019 AFY of the Tribal Water Right shall
			 be June 27, 1882;(ii)182 AFY of the Tribal Water Right shall be
			 August 29, 1893;(iii)729 AFY of the Tribal Water Right shall be
			 January 9, 1907;(iv)563 AFY of the Tribal Water Right shall be
			 March 11, 1907; and(v)501 AFY of the Tribal Water Right shall be
			 May 25, 1931.(3)UseSubject to the terms of the Pechanga
			 Settlement Agreement, this Act, the Fallbrook Decree, and applicable
			 Federal
			 law, the Band may use the Tribal Water Right for any purpose on the
			 Reservation.(c)Holding in trustThe Tribal Water Right—(1)shall be held in trust by the United States
			 on behalf of the Band and the allottees in accordance with this section;
			 and(2)shall not be
			 subject to forfeiture or abandonment.(d)Allottees(1)Applicability of act of February 8,
			 1887The provisions of
			 section 7 of the Act of February 8, 1887 (25 U.S.C. 381), relating to the
			 use
			 of water for irrigation purposes shall apply to the Tribal Water Right.(2)Entitlement to waterAny entitlement to water of an allottee who
			 has allotted land that is located within the exterior boundaries of the
			 Reservation under Federal law shall be satisfied from the Tribal Water
			 Right.(3)AllocationsAllotted land of an allottee that is
			 located within the exterior boundaries of the Reservation shall be
			 entitled to
			 a just and equitable allocation of water for irrigation purposes from the
			 water
			 resources described in the Pechanga Settlement Agreement.(4)Exhaustion of remediesBefore asserting any claim against the
			 United States under section 7 of the Act of February 8, 1887 (25 U.S.C.
			 381),
			 or any other applicable law, an allottee shall exhaust remedies available
			 under
			 the Pechanga Water Code or other applicable tribal law.(5)ClaimsFollowing exhaustion of remedies available
			 under the Pechanga Water Code or other applicable tribal law, an allottee
			 may
			 seek relief under section 7 of the Act of February 8, 1887 (25 U.S.C.
			 381), or
			 other applicable law.(6)AuthorityThe Secretary shall have the authority to
			 protect the rights of allottees as specified in this section.(e)Authority of band(1)In generalExcept as provided in paragraph (2), the
			 Band shall have authority to use, allocate, distribute, and lease the
			 Tribal
			 Water Right in accordance with—(A)the Pechanga Settlement Agreement;
			 and(B)applicable Federal law.(2)Leases by allotteesAn allottee may lease any interest in land
			 held by the allottee, together with any water right determined to be
			 appurtenant to that interest in land.(f)Pechanga water code(1)In generalNot later than 18 months after the
			 enforceability date, the Band shall enact a Pechanga Water Code, that
			 provides
			 for—(A)the management, regulation, and governance
			 of all uses of the Tribal Water Right in accordance with the Pechanga
			 Settlement Agreement; and(B)establishment by the Band of conditions,
			 permit requirements, and other limitations relating to the storage,
			 recovery,
			 and use of the Tribal Water Right in accordance with the Pechanga
			 Settlement
			 Agreement.(2)InclusionsThe Pechanga Water Code shall
			 provide—(A)that allocations of water to allottees
			 shall be satisfied with water from the Tribal Water Right;(B)that charges for delivery of water for
			 irrigation purposes for allottees shall be assessed in accordance with
			 section
			 7 of the Act of February 8, 1887 (25 U.S.C. 381);(C)a process by which an allottee or water
			 user on allotted land may request that the Band provide water for
			 irrigation
			 use in accordance with this Act;(D)a due process system for the consideration
			 and determination by the Band of any request by an allottee, water user on
			 allotted land, or any successor in interest to an allottee, for an
			 allocation
			 of such water for irrigation purposes on allotted land, including a
			 process
			 for—(i)appeal and adjudication of any denied or
			 disputed distribution of water; and(ii)resolution of any contested administrative
			 decision; and(E)a requirement that any allottee or water
			 user on allotted land with a claim relating to the enforcement of rights
			 of the
			 allottee or water user under the Pechanga Water Code or relating to the
			 amount
			 of water allocated to land of the allottee shall first exhaust remedies
			 available to the allottee under tribal law and the Pechanga Water Code
			 before
			 initiating an action against the United States or petitioning the
			 Secretary
			 pursuant to subsection (d)(4).(3)Action by secretary(A)In generalThe Secretary shall administer the Tribal
			 Water Right until the Pechanga Water Code is enacted and approved in
			 accordance
			 with this section.(B)ApprovalAny provision of the Pechanga Water Code
			 and any amendment to the Pechanga Water Code that affects the rights of
			 allottees shall—(i)be subject to the approval of the
			 Secretary; and(ii)not be valid until the date on which the
			 amendment is approved by the Secretary.(C)Approval periodThe Secretary shall approve or disapprove
			 the Pechanga Water Code within a reasonable period of time after the date
			 on
			 which the Band submits the Pechanga Water Code to the Secretary for
			 approval.(g)EffectExcept as otherwise specifically provided
			 in this section, nothing in this Act—(1)authorizes any action by an allottee or
			 water user on allotted land against any individual or entity, or against
			 the
			 Band, under Federal, State, tribal, or local law; or(2)alters or affects the status of any action
			 pursuant to section 1491(a) of title 28, United States Code.6.Satisfaction of claims(a)In generalThe benefits provided to the Band and the
			 allottees under the Pechanga Settlement Agreement and this Act shall
			 satisfy
			 all claims of the Band and the allottees waived pursuant to section 7.(b)No recognition of water
			 rightsExcept as provided in
			 section 5(d), nothing in this Act recognizes or establishes any right of a
			 member of the Band or an allottee to water within the Reservation.(c)Claims relating
			 to development of water for reservation(1)In
			 generalThe amounts authorized to be appropriated under section
			 11 shall be used to satisfy any claim of the allottees against the United
			 States with respect to the development or protection of water resources
			 for the
			 Reservation.(2)Satisfaction of
			 claimsOn the complete appropriation of amounts authorized to be
			 appropriated under section 11, any claim of the allottees against the
			 United
			 States with respect to the development or protection of water resources
			 for the
			 Reservation shall be deemed to have been satisfied.7.Waiver of claims(a)In general(1)Waiver of claims by the band and the United
			 States(A)In
			 generalSubject to the
			 retention of rights set forth in subsection (c), notwithstanding any
			 provisions
			 to the contrary in the Pechanga Settlement Agreement, the Band, and the
			 United
			 States on behalf of the Band and allottees, are authorized to execute
			 waivers
			 for any and all claims for water rights in the Santa Margarita River
			 Watershed—(i)for land located within the Reservation in
			 the Santa Margarita River Watershed arising from time immemorial and,
			 thereafter, forever; and(ii)that are based on aboriginal occupancy for
			 land overlying the Santa Margarita River Watershed arising from time
			 immemorial
			 and, thereafter, forever.(B)Claims against
			 RCWD and EMWDSubject to the
			 retention of rights set forth in subsection (c), notwithstanding any
			 provisions
			 to the contrary in the Pechanga Settlement Agreement, the Band and the
			 United
			 States on behalf of the Band and allottees fully release, acquit, and
			 discharge
			 RCWD and EMWD from—(i)claims for injuries to water rights in the
			 Santa Margarita River Watershed for land located within the Reservation in
			 that
			 watershed arising or occurring at any time up to and including June 30,
			 2009;(ii)claims for injuries to water rights in the
			 Santa Margarita River Watershed for land located within the Reservation in
			 that
			 watershed arising or occurring at any time after June 30, 2009, resulting
			 from
			 the diversion or use of water in a manner not in violation of the Pechanga
			 Settlement Agreement or this Act;(iii)claims for subsidence damage to land
			 located within the Reservation arising or occurring at any time up to and
			 including June 30, 2009;(iv)claims for subsidence damage arising or
			 occurring after June 30, 2009, to land located within the Reservation
			 resulting
			 from the diversion of underground water in a manner consistent with the
			 Pechanga Settlement Agreement or this Act; and(v)claims arising out of, or relating in any
			 manner to, the negotiation or execution of the Pechanga Settlement
			 Agreement or
			 the negotiation or execution of this Act.(2)Claims by the United states against the
			 bandSubject to the retention
			 of rights set forth in subsection (c), to the extent consistent with this
			 Act,
			 the United States, in all its capacities (except as trustee for an Indian
			 tribe
			 other than the Band), as part of the performance of obligations under the
			 Pechanga Settlement Agreement, is authorized to execute a waiver and
			 release of
			 any and all claims against the Band, including any agency, official, or
			 employee of the Band, under Federal, State, or any other law for—(A)claims for injuries to water rights in the
			 Santa Margarita River Watershed for land located within the Reservation in
			 that
			 watershed arising or occurring at any time up to and including June 30,
			 2009;(B)claims for injuries to water rights in the
			 Santa Margarita River Watershed for land located within the Reservation in
			 that
			 watershed arising or occurring at any time after June 30, 2009, resulting
			 from
			 the diversion or use of water in a manner not in violation the Pechanga
			 Settlement Agreement or this Act;(C)claims for subsidence damage to land
			 located within the Reservation arising or occurring at any time up to and
			 including June 30, 2009;(D)claims for subsidence damage arising or
			 occurring after June 30, 2009, to land located within the Reservation
			 resulting
			 from the diversion of underground water in a manner not in violation of
			 the
			 Pechanga Settlement Agreement or this Act; and(E)claims arising out of, or relating in any
			 manner to, the negotiation or execution of the Pechanga Settlement
			 Agreement or
			 the negotiation or execution of this Act.(3)Claims by the band against the United
			 StatesSubject to the
			 retention of rights set forth in subsection (c), the Band, on behalf of
			 itself
			 and its members, is authorized to execute a waiver and release of—(A)all claims against the United States,
			 including the agencies and employees of the United States, relating to
			 claims
			 for water rights in, or water of, the Santa Margarita River Watershed that
			 the
			 United States, acting in its capacity as trustee for the Band, asserted,
			 or
			 could have asserted, in any proceeding, including the Adjudication
			 Proceeding;(B)all claims against the United States,
			 including the agencies and employees of the United States, relating to
			 damages,
			 losses, or injuries to water, water rights, land, or natural resources due
			 to
			 loss of water or water rights (including damages, losses or injuries to
			 hunting, fishing, gathering, or cultural rights due to loss of water or
			 water
			 rights, claims relating to interference with, diversion, or taking of
			 water or
			 water rights, or claims relating to failure to protect, acquire, replace,
			 or
			 develop water, water rights, or water infrastructure) in the Santa
			 Margarita
			 River Watershed that first accrued at any time up to and including June
			 30,
			 2009;(C)all claims against the United States,
			 including the agencies and employees of the United States, relating to the
			 pending litigation of claims relating to the water rights of the Band in
			 the
			 Adjudication Proceeding; and(D)all claims against the United States,
			 including the agencies and employees of the United States, relating to the
			 negotiation or execution of the Pechanga Settlement Agreement or the
			 negotiation or execution of this Act.(b)Effectiveness of waivers and
			 releasesThe waivers under
			 subsection (a) shall take effect on the enforceability date.(c)Reservation of rights and retention of
			 claimsNotwithstanding the
			 waivers and releases authorized in this Act, the Band and the United
			 States,
			 acting in its capacity as trustee for the Band and allottees, retain—(1)claims for enforcement of the Pechanga
			 Settlement Agreement and this Act;(2)claims against persons other than RCWD and
			 EMWD;(3)claims for water rights that are outside
			 the jurisdiction of the Adjudication Court;(4)claims for water rights for land within the
			 Santa Margarita River Watershed that is outside the Reservation, subject
			 to the
			 condition that such claims are for water rights consistent with the water
			 rights recognized for such land in the Fallbrook Decree;(5)rights to use and protect water rights
			 acquired on or after the enforceability date; and(6)remedies, privileges, immunities, powers
			 and claims, including claims for water rights, not specifically waived and
			 released pursuant to this Act and the Pechanga Settlement Agreement.(d)Effect of pechanga settlement agreement and
			 actNothing in the Pechanga
			 Settlement Agreement or this Act—(1)affects the ability of the United States or
			 the Band, acting as sovereign, to take actions authorized by law,
			 including any
			 laws relating to health, safety, or the environment, including—(A)the Comprehensive Environmental Response, Compensation,
			 and Liability Act of 1980 (42 U.S.C. 9601 et seq.);(B)the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.);(C)the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.); and(D)any regulations
			 implementing the Acts described in subparagraphs (A) through (C);(2)affects the ability of the United States to
			 take actions acting as trustee for any other Indian tribe or an allottee
			 of any
			 other Indian tribe;(3)confers jurisdiction on any State
			 court—(A)to interpret Federal law regarding health,
			 safety, or the environment;(B)to determine the duties of the United
			 States or other parties pursuant to Federal law regarding health, safety,
			 or
			 the environment; or(C)to conduct judicial review of Federal
			 agency action; or(4)waives any claim of a member of the Band in
			 an individual capacity that does not derive from a right of the Band.(e)Enforceability dateThe enforceability date shall be the date
			 on which the Secretary publishes in the Federal Register a statement of
			 findings that—(1)the Pechanga Settlement Agreement has been
			 approved by the Adjudication Court;(2)all amounts authorized by this Act have
			 been deposited in the Fund;(3)the waivers and releases authorized in
			 subsection (a) have been executed by the Band and the Secretary; and(4)the Extension of Service Area
			 Agreement—(A)has been approved and executed by all the
			 parties to the Extension of Service Area Agreement; and(B)is effective and enforceable in accordance
			 with the terms of that Agreement.(f)Tolling of claims(1)In generalEach applicable period of limitation and
			 time-based equitable defense relating to a claim described in this section
			 shall be tolled for the period beginning on the date of enactment of this
			 Act
			 and ending on the earlier of—(A)April 30, 2030;(B)such alternate date as is agreed to by the
			 Band and the Secretary; and(C)the enforceability date.(2)Effects of subsectionNothing in this subsection revives any
			 claim or tolls any period of limitation or time-based equitable defense
			 that
			 expired before the date of enactment of this Act.(3)LimitationNothing in this section precludes the
			 tolling of any period of limitations or any time-based equitable defense
			 under
			 any other applicable law.(g)RestrictionIf
			 the full amount of appropriations authorized by this Act has not been made
			 available to the Secretary by April 30, 2030—(1)the waivers
			 authorized by this section shall expire and no longer have any force or
			 effect;
			 and(2)the statute of
			 limitations for a claim waived under this section shall be tolled until
			 April
			 30, 2030.(h)Voiding of
			 waiversIf the waivers authorized by this section are void under
			 subsection (g)—(1)the approval of
			 the United States of the Pechanga Settlement Agreement under section 4
			 shall no
			 longer be effective;(2)any unexpended
			 Federal funds appropriated or made available to carry out the activities
			 authorized by this Act, together with any interest earned on those funds,
			 and
			 any water right or contract to use water and title to other property
			 acquired
			 or constructed with Federal funds appropriated or made available to carry
			 out
			 the activities authorized in this Act shall be returned to the Federal
			 Government, unless otherwise agreed to by the Band and the United States
			 and
			 approved by Congress; and(3)except for
			 Federal funds used to acquire or develop property that is returned to the
			 Federal Government under paragraph (2), the United States shall be
			 entitled to
			 set off any Federal funds appropriated or made available to carry out the
			 activities authorized by this Act that were expended or withdrawn,
			 together
			 with any interest accrued, against any claims against the United States
			 relating to water rights asserted by the Band or in any future settlement
			 of
			 the water rights of the Band.8.Water facilities(a)In generalThe Secretary shall, subject to the
			 availability of appropriations, using amounts from the designated accounts
			 of
			 the Fund, provide the amounts necessary to fulfill the obligations of the
			 Band
			 under the Recycled Water Infrastructure Agreement and the ESAA Capacity
			 Agreement, in an amount not to exceed the amounts deposited in the
			 designated
			 accounts for those purposes, in accordance with this Act and the terms and
			 conditions of those agreements.(b)Nonreimbursability of costsAll costs incurred by the Secretary in
			 carrying out this section shall be nonreimbursable.(c)Recycled water infrastructure(1)In generalThe Secretary shall, using amounts from the
			 Pechanga Recycled Water Infrastructure account, provide amounts for the
			 Storage
			 Pond in accordance with this section.(2)Storage pond(A)In
			 generalThe Secretary shall,
			 subject to the availability of appropriations, provide the amounts
			 necessary to
			 fulfill the obligations of the Band under the Recycled Water
			 Infrastructure
			 Agreement for the design and construction of the Storage Pond, in an
			 amount not
			 to exceed $2,500,000, adjusted for changes since June 30, 2009, in
			 construction
			 costs as indicated by engineering cost indices applicable to types of
			 construction required to design and construct the Storage Pond.(B)ProcedureThe procedure for the Secretary to provide
			 amounts pursuant to this section shall be as set forth in the Recycled
			 Water
			 Infrastructure Agreement.(C)Lead
			 agencyThe Bureau of
			 Reclamation shall be the lead agency for purposes of the implementation of
			 this
			 section.(D)LiabilityThe United States shall have no
			 responsibility or liability for the Storage Pond to be designed and
			 constructed
			 by RCWD.(E)ReversionIf RCWD does not submit the Storage Pond
			 notice to the Band by the date that is 3 years after the enforceability
			 date,
			 the amounts remaining in the Pechanga Recycled Water Infrastructure
			 account for
			 purposes of the design and construction of the Storage Pond, including any
			 interest that has accrued on those amounts, shall revert to the general
			 fund of
			 the Treasury.(d)ESAA delivery capacity(1)In generalThe Secretary shall, using amounts from the
			 Pechanga ESAA Delivery Capacity account, provide amounts for Interim
			 Capacity
			 and Permanent Capacity in accordance with this section.(2)Interim capacity(A)In
			 generalThe Secretary shall,
			 subject to the availability of appropriations, using amounts from the ESAA
			 Delivery Capacity account, provide amounts necessary to fulfill the
			 obligations
			 of the Band under the ESAA Capacity Agreement for the provision by RCWD of
			 Interim Capacity to the Band in an amount not to exceed $1,000,000.(B)ProcedureThe procedure for the Secretary to provide
			 amounts pursuant to this section shall be as set forth in the ESAA
			 Capacity
			 Agreement.(C)Lead
			 agencyThe Bureau of
			 Reclamation shall be the lead agency for purposes of the implementation of
			 this
			 section.(D)LiabilityThe United States shall have no
			 responsibility or liability for the Interim Capacity to be provided by
			 RCWD.(E)Transfer to
			 BandIf RCWD does not provide
			 the Interim Capacity Notice required pursuant to the ESAA Capacity
			 Agreement by
			 the date that is 60 days after the date required under the ESAA Capacity
			 Agreement, the amounts in the Pechanga ESAA Delivery Capacity account for
			 purposes of the provision of Interim Capacity and Permanent Capacity,
			 including
			 any interest that has accrued on those amounts, shall be available for use
			 by
			 the Band to provide alternative interim capacity in a manner that is
			 similar to
			 the Interim Capacity and Permanent Capacity that the Band would have
			 received
			 had RCWD provided such Interim Capacity and Permanent Capacity.(3)Permanent capacity(A)In
			 generalOn receipt of the
			 Permanent Capacity Notice pursuant to section 5(b) of the ESAA Capacity
			 Agreement, the Secretary, acting through the Bureau of Reclamation, shall
			 enter
			 into negotiations with RCWD and the Band to establish an agreement that
			 will
			 allow for the disbursement of amounts from the Pechanga ESAA Delivery
			 Capacity
			 account in accordance with subparagraph (B).(B)Schedule of
			 disbursement(i)In
			 generalSubject to clause
			 (ii), on execution of the ESAA Capacity Agreement, the Secretary shall,
			 subject
			 to the availability of appropriations and using amounts from the ESAA
			 Delivery
			 Capacity account, provide amounts necessary to fulfill the obligations of
			 the
			 Band under the ESAA Capacity Agreement for the provision by RCWD of
			 Permanent
			 Capacity to the Band in an amount not to exceed $22,000,000.(ii)AdjustmentThe amount under clause (i) shall be
			 adjusted for changes in construction costs since June 30, 2009, as
			 indicated by
			 engineering cost indices applicable to types of construction required to
			 design
			 and construct the Permanent Capacity.(C)ProcedureThe procedure for the Secretary to provide
			 funds pursuant to this section shall be as set forth in the ESAA Capacity
			 Agreement.(D)Lead
			 agencyThe Bureau of
			 Reclamation shall be the lead agency for purposes of the implementation of
			 this
			 section.(E)LiabilityThe United States shall have no
			 responsibility or liability for the Permanent Capacity to be provided by
			 RCWD.(F)Transfer to
			 BandIf RCWD does not provide
			 the Permanent Capacity Notice required pursuant to the ESAA Capacity
			 Agreement
			 by the date that is 5 years after the enforceability date, the amounts in
			 the
			 Pechanga ESAA Delivery Capacity account for purposes of the provision of
			 Permanent Capacity, including any interest that has accrued on those
			 amounts,
			 shall be available for use by the Band to provide alternative permanent
			 capacity in a manner that is similar to the Permanent Capacity that the
			 Band
			 would have received had RCWD provided such Permanent Capacity.9.Pechanga Settlement Fund(a)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the Pechanga Settlement
			 Fund, to be administered by the Secretary for the purpose of carrying
			 out this Act.(b)Transfers to
			 FundThe Fund shall consist
			 of such amounts as are deposited in the Fund under section 11(a).(c)Accounts of pechanga settlement
			 fundThe Secretary shall
			 establish in the Fund the following accounts:(1)Pechanga Recycled Water Infrastructure
			 account, consisting of amounts authorized to be appropriated under section
			 11(a)(1).(2)Pechanga ESAA Delivery Capacity account,
			 consisting of amounts authorized to be appropriated under section
			 11(a)(2).(3)Pechanga Water Fund account, consisting of
			 amounts authorized to be appropriated under section 11(a)(3).(4)Pechanga Water
			 Quality account, consisting of amounts authorized to be appropriated under
			 section 11(a)(4).(d)Deposits to fund(1)In generalThe Secretary of the Treasury shall
			 promptly deposit in the Fund any amounts appropriated to the Fund.(2)Deposits to accountsThe Secretary of the Treasury shall deposit
			 amounts in the accounts of the Fund established under subsection (c).(e)Management(1)In generalThe Secretary shall manage the Fund, make
			 investments from the Fund, and make amounts available from the Fund for
			 distribution to the Band consistent with the American Indian Trust Fund
			 Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).(2)Investment of pechanga settlement
			 fundThe Secretary shall
			 invest amounts in the Fund in accordance with—(A)the Act of April 1, 1880 (25 U.S.C.
			 161);(B)the first section of the Act of June 24,
			 1938 (25 U.S.C. 162a); and(C)the obligations of Federal corporations and
			 Federal Government-sponsored entities, the charter documents of which
			 provide
			 that the obligations of the entities are lawful investments for federally
			 managed funds, including—(i)the obligations of the United States Postal
			 Service described in section 2005 of title 39, United States Code;(ii)bonds and other obligations of the
			 Tennessee Valley Authority described in section 15d of the Tennessee
			 Valley
			 Authority Act of 1933 (16 U.S.C. 831n–4);(iii)mortgages, obligations, and other
			 securities of the Federal Home Loan Mortgage Corporation described in
			 section
			 303 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452);
			 and(iv)bonds, notes, and debentures of the
			 Commodity Credit Corporation described in section 4 of the Act of March 8,
			 1938
			 (15 U.S.C. 713a–4).(3)Distributions from pechanga settlement
			 fund(A)In generalAmounts from the Fund shall be used in
			 accordance with subparagraphs (B) through (E).(B)Pechanga recycled water infrastructure
			 accountThe Pechanga Recycled
			 Water Infrastructure account shall be used for expenditures by the Band in
			 accordance with section 8(c).(C)Pechanga esaa delivery capacity
			 accountThe Pechanga ESAA
			 Delivery Capacity account shall be used for expenditures by the Band in
			 accordance with section 8(d).(D)Pechanga water fund accountThe Pechanga Water Fund account shall be
			 used for—(i)payment of the EMWD Connection Fee;(ii)payment of the MWD Connection Fee;
			 and(iii)any expenses, charges, or fees incurred by
			 the Band in connection with the delivery or use of water pursuant to the
			 Pechanga Settlement Agreement.(E)Pechanga water
			 quality accountThe Pechanga Water Quality account shall be used
			 by the Band to fund groundwater desalination activities within the Wolf
			 Valley
			 Basin.(4)Withdrawals by band(A)In generalThe Band may withdraw any portion of
			 amounts in the Fund on approval by the Secretary of a tribal management
			 plan in
			 accordance with the American Indian Trust Fund Management Reform Act of
			 1994
			 (25 U.S.C. 4001 et seq.).(B)Requirements(i)In generalIn addition to the requirements under the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001
			 et
			 seq.), the tribal management plan of the Band under subparagraph (A) shall
			 require that the Band spend any amounts withdrawn from the Fund in
			 accordance
			 with this Act.(ii)EnforcementThe Secretary may carry out such judicial
			 or administrative actions as the Secretary determines to be necessary to
			 enforce a tribal management plan to ensure that amounts withdrawn by the
			 Band
			 from the Fund under this paragraph are used in accordance with this Act.(C)LiabilityThe Secretary and the Secretary of the
			 Treasury shall not be liable for the expenditure or investment of amounts
			 withdrawn from the Fund by the Band under this paragraph.(D)Expenditure plan(i)In generalFor each fiscal year, the Band shall submit
			 to the Secretary for approval an expenditure plan for any portion of the
			 amounts described in subparagraph (A) that the Band elects not to withdraw
			 under this paragraph during the fiscal year.(ii)InclusionAn expenditure plan under clause (i) shall
			 include a description of the manner in which, and the purposes for which,
			 funds
			 of the Band remaining in the Fund will be used during subsequent fiscal
			 years.(iii)ApprovalOn receipt of an expenditure plan under
			 clause (i), the Secretary shall approve the plan if the Secretary
			 determines
			 that the plan is—(I)reasonable; and(II)consistent with this Act.(5)Annual
			 reportsThe Band shall submit
			 to the Secretary annual reports describing each expenditure by the Band of
			 amounts in the Fund during the preceding calendar year.(6)Certain per capita distributions
			 prohibitedNo amounts in the
			 Fund shall be distributed to any member of the Band on a per capita
			 basis.(f)AvailabilityAmounts in the Fund shall be available for
			 use by the Secretary and withdrawal by the Band beginning on the
			 enforceability
			 date.10.Miscellaneous provisions(a)Waiver of sovereign immunity by the united
			 statesExcept as provided in
			 subsections (a) through (c) of section 208 of the Department of Justice
			 Appropriation Act, 1953 (43 U.S.C. 666), nothing in this Act waives the
			 sovereign immunity of the United States.(b)Other tribes not adversely
			 affectedNothing in this Act
			 quantifies or diminishes any land or water right, or any claim or
			 entitlement
			 to land or water, of an Indian tribe, band, or community other than the
			 Band.(c)Limitation on claims for
			 reimbursementWith respect to
			 Indian land within the Reservation—(1)the United States shall not submit against
			 any Indian-owned land located within the Reservation any claim for
			 reimbursement of the cost to the United States of carrying out this Act
			 and the
			 Pechanga Settlement Agreement; and(2)no assessment of any Indian-owned land
			 located within the Reservation shall be made regarding that cost.(d)Effect on current lawNothing in this section affects any
			 provision of law (including regulations) in effect on the day before the
			 date
			 of enactment of this Act with respect to preenforcement review of any
			 Federal
			 environmental enforcement action.11.Authorization of appropriations(a)Authorization of appropriations(1)Pechanga recycled water infrastructure
			 accountThere is authorized
			 to be appropriated $2,500,000, for deposit in the Pechanga Recycled Water
			 Infrastructure account, adjusted for changes in construction costs since
			 June
			 30, 2009, in engineering cost indices applicable to types of construction
			 required to design and construct the Storage Pond, to carry out the
			 activities
			 described in section 8(c).(2)Pechanga esaa delivery capacity
			 accountThere is authorized
			 to be appropriated $23,000,000, for deposit in the Pechanga ESAA Delivery
			 Capacity account, adjusted for changes in construction costs since June
			 30,
			 2009, in engineering cost indices applicable to types of construction
			 required
			 to provide the Interim Capacity and the Permanent Capacity, to carry out
			 the
			 activities described in paragraphs (2) and (3) of section 8(d).(3)Pechanga water fund accountThere is authorized to be appropriated
			 $12,232,000 for deposit in the Pechanga Water Fund account, adjusted to
			 reflect
			 changes in appropriate cost indices during the period beginning on the
			 date of
			 enactment and ending on the date of appropriation, for the purposes set
			 forth
			 in section 9(e)(3)(D).(4)Pechanga water
			 quality accountThere is authorized to be appropriated $2,460,000
			 for deposit in the Pechanga Water Quality account, adjusted to reflect
			 changes
			 in appropriate cost indices during the period beginning on the date of
			 enactment and ending on the date of appropriation, for the purposes set
			 forth
			 in section 9(e)(3)(E).12.Repeal on failure of enforceability
			 dateIf the Secretary does not
			 publish a statement of findings under section 7(e) by April 30, 2030, or
			 such
			 alternative later date as is agreed to by the Band and the Secretary, as
			 applicable—(1)this Act is repealed effective on the later
			 of May 1, 2030, or the day after the alternative date agreed to by the
			 Band and
			 the Secretary;(2)any action taken by the Secretary and any
			 contract or agreement pursuant to the authority provided under any
			 provision of
			 this Act shall be void;(3)any amounts appropriated under section 11,
			 together with any interest on those amounts, shall immediately revert to
			 the
			 general fund of the Treasury; and(4)any amounts made available under section 11
			 that remain unexpended shall immediately revert to the general fund of the
			 Treasury.13.AntideficiencyThe United States shall not be liable for
			 any failure to carry out any obligation or activity authorized to be
			 carried
			 out by this Act (including any obligation or activity under the Pechanga
			 Settlement Agreement) if adequate appropriations are not provided
			 expressly by
			 Congress to carry out the purposes of this Act or there are not enough
			 monies
			 available to carry out the purposes of this Act in—(1)the Reclamation
			 Water Settlements Fund established under section 10501(a) of the Omnibus
			 Public
			 Land Management Act of 2009 (43 U.S.C. 407(a)); or(2)the Emergency
			 Fund for Indian Safety and Health established by section 601(a) of the Tom
			 Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Reauthorization Act of 2008 (25 U.S.C.
			 443c(a)).1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Pechanga Band of Luiseño Mission Indians Water Rights Settlement Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Purposes.Sec. 3. Definitions.Sec. 4. Approval of the Pechanga Settlement Agreement.Sec. 5. Tribal Water Right.Sec. 6. Satisfaction of claims.Sec. 7. Waiver of claims.Sec. 8. Water facilities.Sec. 9. Pechanga Settlement Fund.Sec. 10. Miscellaneous provisions.Sec. 11. Authorization of appropriations.Sec. 12. Repeal on failure of enforceability date.Sec. 13. Antideficiency.2.PurposesThe purposes of this Act are—(1)to achieve a fair, equitable, and final settlement of claims to water rights and certain claims for
			 injuries to water rights in the Santa Margarita River Watershed for—(A)the Band; and(B)the United States, acting in its capacity as trustee for the Band and Allottees;(2)to achieve a fair, equitable, and final settlement of certain claims by the Band and Allottees
			 against the United States;(3)to authorize, ratify, and confirm the Pechanga Settlement Agreement to be entered into by the Band,
			 RCWD, and the United States;(4)to authorize and direct the Secretary—(A)to execute the Pechanga Settlement Agreement; and(B)to take any other action necessary to carry out the Pechanga Settlement Agreement in accordance
			 with this Act; and(5)to authorize the appropriation of amounts necessary for the implementation of the Pechanga
			 Settlement Agreement and this Act.3.DefinitionsIn this Act:(1)Adjudication courtThe term Adjudication Court means the United States District Court for the Southern District of California, which exercises
			 continuing jurisdiction over the Adjudication Proceeding.(2)Adjudication proceedingThe term Adjudication Proceeding means litigation initiated by the United States regarding relative water rights in the Santa
			 Margarita River Watershed in United States v. Fallbrook Public Utility
			 District et al., Civ. No. 3:51–cv–01247 (S.D.C.A.), including any
			 litigation initiated to interpret or enforce the relative water rights in
			 the Santa Margarita River Watershed pursuant to the continuing
			 jurisdiction of the Adjudication Court over the Fallbrook Decree.(3)AFYThe term AFY means acre-feet per year.(4)AllotteeThe term Allottee means an individual who holds a beneficial real property interest in an Indian allotment that is—(A)located within the Reservation; and(B)held in trust by the United States.(5)BandThe term Band means Pechanga Band of Luiseño Mission Indians, a federally recognized sovereign Indian tribe that
			 functions as a custom and tradition Indian tribe, acting on behalf of
			 itself and its members, but not members in their capacities as Allottees.(6)ClaimsThe term claims means rights, claims, demands, actions, compensation, or causes of action, whether known or
			 unknown.(7)EMWDThe term EMWD means Eastern Municipal Water District, a municipal water district organized and existing in
			 accordance with the Municipal Water District Law of 1911, Division 20 of
			 the Water Code of the State of California, as amended.(8)EMWD connection feeThe term EMWD Connection Fee has the meaning set forth in the Extension of Service Area Agreement.(9)Enforceability dateThe term enforceability date means the date on which the Secretary publishes in the Federal Register the statement of findings
			 described in section 7(e).(10)ESAA capacity agreementThe term ESAA Capacity Agreement means the Agreement to Provide Capacity for Delivery of ESAA Water, among the Band, RCWD and the United States.(11)ESAA waterThe term ESAA Water means imported potable water that the Band receives from EMWD and MWD pursuant to the Extension of
			 Service Area Agreement and delivered by RCWD pursuant to the ESAA Water
			 Delivery Agreement.(12)ESAA water delivery agreementThe term ESAA Water Delivery Agreement means the agreement among EMWD, RCWD, and the Band, establishing the terms and conditions of water
			 service to the Band.(13)Extension of service area agreementThe term Extension of Service Area Agreement means the Agreement for Extension of Existing Service Area, among the Band, EMWD, and MWD, for the provision of water service by EMWD to a designated portion
			 of the Reservation using water supplied by MWD.(14)Fallbrook decree(A)In generalThe term Fallbrook Decree means the Modified Final Judgment And Decree, entered in the Adjudication Proceeding on April 6, 1966.(B)InclusionsThe term Fallbrook Decree includes all court orders, interlocutory judgments, and decisions supplemental to the Modified Final Judgment And Decree, including Interlocutory Judgment No. 30, Interlocutory Judgment No. 35, and Interlocutory
			 Judgment No. 41.(15)FundThe term Fund means the Pechanga Settlement Fund established by section 9 of this Act.(16)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).(17)Injury to water rightsThe term injury to water rights means an interference with, diminution of, or deprivation of water rights under Federal or State
			 law.(18)Interim capacityThe term Interim Capacity has the meaning set forth in the ESAA Capacity Agreement.(19)Interim capacity noticeThe term Interim Capacity Notice has the meaning set forth in the ESAA Capacity Agreement.(20)Interlocutory judgment no. 41The term Interlocutory Judgment No. 41 means Interlocutory Judgment No. 41 issued in the Adjudication Proceeding on November 8, 1962,
			 including all court orders, judgments, and decisions supplemental to that
			 interlocutory judgment.(21)MWDThe term MWD means the Metropolitan Water District of Southern California, a metropolitan water district
			 organized and incorporated under the Metropolitan Water District Act of
			 the State of California (Stats. 1969, Chapter 209, as amended).(22)MWD connection feeThe term MWD Connection Fee has the meaning set forth in the Extension of Service Area Agreement.(23)Pechanga ESAA delivery capacity accountThe term Pechanga ESAA Delivery Capacity account means the account established by section 9(c)(2) of this Act.(24)Pechanga recycled water infrastructure accountThe term Pechanga Recycled Water Infrastructure account means the account established by section 9(c)(1) of this Act.(25)Pechanga settlement agreementThe term Pechanga Settlement Agreement means the Pechanga Settlement Agreement, together with the exhibits to that agreement, entered
			 into by the Band, the United States on behalf of the Band, its members and
			 Allottees, and RCWD.(26)Pechanga water codeThe term Pechanga Water Code means a water code to be adopted by the Band in accordance with section 5(f) of this Act.(27)Pechanga water fund accountThe term Pechanga Water Fund account means the account established by section 9(c)(3) of this Act.(28)Pechanga water quality accountThe term Pechanga Water Quality account means the account established by section 9(c)(4) of this Act.(29)Permanent capacityThe term Permanent Capacity has the meaning set forth in the ESAA Capacity Agreement.(30)Permanent capacity noticeThe term Permanent Capacity Notice has the meaning set forth in the ESAA Capacity Agreement.(31)RCWD(A)In generalThe term RCWD means the Rancho California Water District organized pursuant to section 34000 et seq. of the
			 California Water Code.(B)InclusionsThe term RCWD includes all real property owners for whom RCWD acts as an agent pursuant to an agency agreement.(32)Recycled water infrastructure agreementThe term Recycled Water Infrastructure Agreement means the Agreement for Recycled Water Infrastructure among the Band, RCWD, and the United States.(33)Recycled water transfer agreementThe term Recycled Water Transfer Agreement means the Recycled Water Transfer Agreement between the Band and RCWD.(34)Reservation(A)In generalThe term Reservation means the land depicted on the map attached to the Pechanga Settlement Agreement as Exhibit I.(B)Applicability of termThe term Reservation shall be used solely for the purposes of the Pechanga Settlement Agreement, this Act, and any
			 judgment or decree issued by the Adjudication Court approving the Pechanga
			 Settlement Agreement, and not for any of the exhibits to such agreement or
			 for any other purpose.(35)Santa margarita river watershedThe term Santa Margarita River Watershed means the watershed that is the subject of the Adjudication Proceeding and the Fallbrook Decree.(36)SecretaryThe term Secretary means the Secretary of the Interior.(37)StateThe term State means the State of California.(38)Storage pondThe term Storage Pond has the meaning set forth in the Recycled Water Infrastructure Agreement.(39)Tribal water rightThe term Tribal Water Right means the water rights ratified, confirmed, and declared to be valid for the benefit of the Band
			 and Allottees, as set forth and described in section 5 of this Act.4.Approval of the Pechanga Settlement Agreement(a)Ratification of Pechanga Settlement Agreement(1)In generalExcept as modified by this Act, and to the extent that the Pechanga Settlement Agreement does not
			 conflict with this Act, the Pechanga Settlement Agreement is authorized,
			 ratified, and confirmed.(2)AmendmentsAny amendment to the Pechanga Settlement Agreement is authorized, ratified, and confirmed, to the
			 extent that such an amendment is executed to make the Pechanga Settlement
			 Agreement consistent with this Act.(b)Execution of Pechanga Settlement Agreement(1)In generalTo the extent that the Pechanga Settlement Agreement does not conflict with this Act, the Secretary
			 is directed to and promptly shall execute—(A)the Pechanga Settlement Agreement (including any exhibit to the Pechanga Settlement
			 Agreement requiring the signature of the Secretary); and(B)any amendment to the Pechanga Settlement Agreement necessary to make the Pechanga Settlement
			 Agreement consistent with this Act.(2)ModificationsNothing in this Act precludes the Secretary from approving modifications to exhibits to the
			 Pechanga Settlement Agreement not inconsistent with this Act, to the
			 extent such modifications do not otherwise require congressional approval
			 pursuant to section 2116 of the Revised Statutes (25 U.S.C. 177) or other
			 applicable Federal law.(c)Environmental compliance(1)In generalIn implementing the Pechanga Settlement Agreement, the Secretary shall promptly comply with all
			 applicable requirements of—(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(C)all other applicable Federal environmental laws; and(D)all regulations promulgated under the laws described in subparagraphs (A) through (C).(2)Execution of the pechanga settlement agreement(A)In generalExecution of the Pechanga Settlement Agreement by the Secretary under this section shall not
			 constitute a major Federal action under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.).(B)ComplianceThe Secretary is directed to carry out all Federal compliance necessary to implement the Pechanga
			 Settlement Agreement.(3)Lead agencyThe Bureau of Reclamation shall be designated as the lead agency with respect to environmental
			 compliance.5.Tribal Water Right(a)Intent of CongressIt is the intent of Congress to provide to each Allottee benefits that are equal to or exceed the
			 benefits Allottees possess as of the date of enactment of this Act, taking
			 into consideration—(1)the potential risks, cost, and time delay associated with litigation that would be resolved by the
			 Pechanga Settlement Agreement and this Act;(2)the availability of funding under this Act;(3)the availability of water from the Tribal Water Right and other water sources as set forth in the
			 Pechanga Settlement Agreement; and(4)the applicability of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), and this Act to
			 protect the interests of Allottees.(b)Confirmation of tribal water right(1)In generalA Tribal Water Right of up to 4,994 acre-feet of water per year that, under natural conditions, is
			 physically available on the Reservation is confirmed in accordance with
			 the Findings of Fact and Conclusions of Law set forth in Interlocutory
			 Judgment No. 41, as affirmed by the Fallbrook Decree.(2)UseSubject to the terms of the Pechanga Settlement Agreement, this Act, the Fallbrook Decree, and
			 applicable Federal law, the Band may use the Tribal Water Right for any
			 purpose on the Reservation.(c)Holding in trustThe Tribal Water Right, as set forth in subsection (b), shall—(1)be held in trust by the United States
			 on behalf of the Band and the Allottees in accordance with this section;(2)include the priority dates described in Interlocutory Judgment No. 41, as affirmed by the
			 Fallbrook Decree; and(3)not be subject to forfeiture or abandonment.(d)Allottees(1)Applicability of act of February 8, 1887The provisions of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), relating to the use of
			 water for irrigation purposes shall apply to the Tribal Water Right.(2)Entitlement to waterAny entitlement to water of allotted land  located within the exterior boundaries of the
			 Reservation under Federal law shall be satisfied from the Tribal Water
			 Right.(3)AllocationsAllotted land  located within the exterior boundaries of the Reservation shall be entitled to a
			 just and equitable allocation of water for irrigation and domestic
			 purposes from the Tribal Water Right.(4)Exhaustion of remediesBefore asserting any claim against the United States under section 7 of the Act of February 8, 1887
			 (25 U.S.C. 381), or any other applicable law, an Allottee shall exhaust
			 remedies available under the Pechanga Water Code or other applicable
			 tribal law.(5)ClaimsFollowing exhaustion of remedies available under the Pechanga Water Code or other applicable tribal
			 law, an Allottee may seek relief under section 7 of the Act of February 8,
			 1887 (25 U.S.C. 381), or other applicable law.(6)AuthorityThe Secretary shall have the authority to protect the rights of Allottees as specified in this
			 section.(e)Authority of band(1)In generalExcept as provided in paragraph (2), the Band shall have authority to use, allocate, distribute,
			 and lease the Tribal Water Right in accordance with—(A)the Pechanga Settlement Agreement; and(B)applicable Federal law.(2)Leases by AllotteesAn Allottee may lease any interest in land held by the Allottee,
			 together with any water right determined to be appurtenant to such
			 interest in land.(f)Pechanga Water Code(1)In generalNot later than 18 months after the enforceability date, the Band shall enact a Pechanga Water Code,
			 that provides for—(A)the management, regulation, and governance of all uses of the Tribal Water Right in accordance with
			 the Pechanga Settlement Agreement; and(B)establishment by the Band of conditions, permit requirements, and other limitations relating to the
			 storage, recovery, and use of the Tribal Water Right in accordance with
			 the Pechanga Settlement Agreement.(2)InclusionsThe Pechanga Water Code shall provide—(A)that allocations of water to Allottees shall be satisfied with water from the Tribal Water Right;(B)that charges for delivery of water for irrigation purposes for Allottees shall be assessed in
			 accordance with section 7 of the Act of February 8, 1887 (25 U.S.C. 381);(C)a process by which an Allottee (or any successor in interest to an Allottee) may request that the
			 Band provide water for irrigation or domestic purposes in accordance with
			 this Act;(D)a due process system for the consideration and determination by the Band of any request by an
			 Allottee (or any successor in interest to an Allottee) for an allocation
			 of such water for irrigation or domestic purposes on allotted land,
			 including a process for—(i)appeal and adjudication of any denied or disputed distribution of water; and(ii)resolution of any contested administrative decision; and(E)a requirement that any Allottee (or any successor in interest to an Allottee) with a claim relating
			 to the enforcement of rights of the Allottee (or any successor in interest
			 to an Allottee) under the Pechanga Water Code or relating to the amount of
			 water allocated to land of the Allottee must first exhaust remedies
			 available to the Allottee under tribal law and the Pechanga Water Code
			 before initiating an action against the United States or petitioning the
			 Secretary pursuant to subsection (d)(4).(3)Action by secretary(A)In generalThe Secretary shall administer the Tribal Water Right until the Pechanga Water Code is enacted and
			 approved under this section.(B)ApprovalAny provision of the Pechanga Water Code and any amendment to the Pechanga Water Code that affects
			 the rights of Allottees shall be subject to the approval of the Secretary,
			 and no such provision or amendment shall be valid until approved by the
			 Secretary.(C)Approval periodThe Secretary shall approve or disapprove the Pechanga Water Code within a reasonable period of
			 time after the date on which the Band submits the Pechanga Water Code to
			 the Secretary for approval.(g)EffectExcept as otherwise specifically provided in this section, nothing in this Act—(1)authorizes any action by an Allottee (or any successor in interest to an Allottee) against any
			 individual or entity, or against the Band, under Federal, State, tribal,
			 or local law; or(2)alters or affects the status of any action pursuant to section 1491(a) of title 28, United States
			 Code.6.Satisfaction of claims(a)In generalThe benefits provided to the Band and Allottees under the Pechanga Settlement Agreement and this
			 Act shall be in complete replacement of, complete substitution for, and
			 full satisfaction of all claims of the Band against the United States that
			 are waived and released pursuant to section 7.(b)Allottee claimsThe benefits realized by the Allottees under this Act shall be in complete replacement of, complete
			 substitution for, and full satisfaction of—(1)all claims that are waived and released pursuant to section 7; and(2)any claims of the Allottees against the United States that the Allottees have or could have
			 asserted that are similar in nature to any claim described in section 7.(c)No recognition of water rightsExcept as provided in section 5(d), nothing in this Act recognizes or establishes any right of a
			 member of the Band or an Allottee to water within the Reservation.(d)Claims relating to development of water for reservation(1)In generalThe amounts authorized to be appropriated pursuant to section 11 shall be used to satisfy any claim
			 of the Allottees against the United States with respect to the development
			 or protection of water resources for the Reservation.(2)Satisfaction of claimsUpon the complete appropriation of amounts authorized pursuant to section 11, any claim of the
			 Allottees against the United States with respect to the development or
			 protection of water resources for the Reservation shall be deemed to have
			 been satisfied.7.Waiver of claims(a)In general(1)Waiver of claims by the band and the united states acting in its capacity as trustee for the band(A)In generalSubject to the retention of rights set forth in subsection (c), in return for recognition of the
			 Tribal Water Right and other benefits as set forth in the Pechanga
			 Settlement Agreement and this Act, the Band, on behalf of itself and the
			 members of the Band (but not tribal members in their capacities as
			 Allottees), and the United States, acting as trustee for the Band, are
			 authorized and directed to execute a waiver and release of all claims for
			 water rights within the Santa Margarita River Watershed that the Band, or
			 the United States acting as trustee for the Band, asserted or could have
			 asserted in any proceeding, including the Adjudication Proceeding, except
			 to the extent that such rights are recognized in the Pechanga Settlement
			 Agreement and this Act.(B)Claims against rcwdSubject to the retention of rights set forth in subsection (c) and notwithstanding any provisions
			 to
			 the contrary in the Pechanga Settlement Agreement, the Band and the United
			 States, on behalf of the Band and Allottees, fully release, acquit, and
			 discharge RCWD from—(i)claims for injuries to water rights in the Santa Margarita River Watershed for land located within
			 the Reservation arising or occurring at any time up to and including June
			 30, 2009;(ii)claims for injuries to water rights in the Santa Margarita River Watershed for land located within
			 the Reservation arising or occurring at any time after June 30, 2009,
			 resulting from the diversion or use of water in a manner not in violation
			 of the Pechanga Settlement Agreement or this Act;(iii)claims for subsidence damage to land located within the Reservation arising or occurring at any
			 time up to and including June 30, 2009;(iv)claims for subsidence damage arising or occurring after June 30, 2009, to land located within the
			 Reservation resulting from the diversion of underground water in a manner
			 consistent with the Pechanga Settlement Agreement or this Act; and(v)claims arising out of, or relating in any manner to, the negotiation or execution of the Pechanga
			 Settlement Agreement or the negotiation or execution of this Act.(2)Claims by the united states acting in its capacity as trustee for AllotteesSubject to the retention of claims set forth in  subsection (c), in return for recognition of the
			 water rights of the Band and other benefits as set forth in the Pechanga
			 Settlement Agreement and this Act, the United States, acting as trustee
			 for Allottees, is authorized and directed to execute a waiver and release
			 of all claims for water rights within the Santa Margarita River Watershed
			 that the United States, acting as trustee for the Allottees, asserted or
			 could have asserted in any proceeding, including the Adjudication
			 Proceeding.(3)Claims by the band against the united statesSubject to the retention of rights set forth in subsection (c), the Band, on behalf of itself and
			 its members (but not tribal members in their capacity as Allottees), is
			 authorized to execute a waiver and release of—(A)all claims against the United States (including the agencies and employees of the United States)
			 relating to claims for water rights in, or water of, the Santa Margarita
			 River Watershed that the United States, acting in its capacity as trustee
			 for the Band, asserted, or could have asserted, in any proceeding,
			 including the Adjudication Proceeding, except to the extent that such
			 rights are recognized in the Pechanga Settlement Agreement and this Act;(B)all claims against the United States (including the agencies and employees of the United States)
			 relating to damages, losses, or injuries to water, water rights, land, or
			 natural resources due to loss of water or water rights (including damages,
			 losses or injuries to hunting, fishing, gathering, or cultural rights due
			 to loss of water or water rights, claims relating to interference with,
			 diversion, or taking of water or water rights, or claims relating to
			 failure to protect, acquire, replace, or develop water, water rights, or
			 water infrastructure) in the Santa Margarita River Watershed that first
			 accrued at any time up to and including the enforceability date;(C)all claims against the United States (including the agencies and employees of the United States)
			 relating to the pending litigation of claims relating to the water rights
			 of the Band in the Adjudication Proceeding; and(D)all claims against the United States (including the agencies and employees of the United States)
			 relating to the negotiation or execution of the Pechanga Settlement
			 Agreement or the negotiation or execution of this Act.(b)Effectiveness of waivers and releasesThe waivers under subsection (a) shall take effect on the enforceability date.(c)Reservation of rights and retention of claimsNotwithstanding the waivers and releases authorized in this Act, the Band, on behalf of itself and
			 the members of the Band, and the United States, acting in its capacity as
			 trustee for the Band and Allottees, retain—(1)all claims for enforcement of the Pechanga Settlement Agreement and this Act;(2)all claims against any person or entity other than the United States and RCWD, including claims for
			 monetary damages;(3)all claims for water rights that are outside the jurisdiction of the Adjudication Court;(4)all rights to use and protect water rights acquired on or after the enforceability date; and(5)all remedies, privileges, immunities, powers and claims, including claims for water rights, not
			 specifically waived and released pursuant to this Act and the Pechanga
			 Settlement Agreement.(d)Effect of Pechanga Settlement Agreement and ActNothing in the Pechanga Settlement Agreement or this Act—(1)affects the ability of the United States, acting as sovereign, to take actions authorized by law,
			 including any laws relating to health, safety, or the environment,
			 including—(A)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.);(B)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);(C)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(D)any regulations implementing the Acts described in subparagraphs (A) through (C);(2)affects the ability of the United States to take actions acting as trustee for any other Indian
			 tribe or an Allottee of any other Indian tribe;(3)confers jurisdiction on any State court—(A)to interpret Federal law regarding health, safety, or the environment;(B)to determine the duties of the United States or other parties pursuant to Federal law regarding
			 health, safety, or the environment; or(C)to conduct judicial review of Federal agency action;(4)waives any claim of a member of the Band in an individual capacity that does not derive from a
			 right of the Band;(5)limits any funding that RCWD would otherwise be authorized to receive under any Federal law,
			 including the Reclamation Wastewater and Groundwater
			 Study and Facilities Act (43 U.S.C. 390h et seq.) as that Act applies to
			 permanent
			 facilities for water recycling, demineralization, and desalination, and
			 distribution of nonpotable water supplies in Southern Riverside County,
			 California;(6)characterizes any amounts received by RCWD under the Pechanga Settlement Agreement or this Act as
			 Federal for purposes of section 1649 of the Reclamation Wastewater and
			 Groundwater Study and Facilities Act (43 U.S.C. 390h-32); or(7)affects the requirement of any party to the Pechanga Settlement Agreement or any of the exhibits
			 to the Pechanga Settlement Agreement to comply with the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or the
			 California Environmental Quality Act prior to performing the respective
			 obligations of that party under the Pechanga Settlement Agreement or any
			 of the exhibits to the Pechanga Settlement Agreement.(e)Enforceability dateThe enforceability date shall be the date on which the Secretary publishes in the Federal Register
			 a statement of findings that—(1)the Adjudication Court has approved and entered a judgment and decree approving the Pechanga
			 Settlement Agreement in substantially the same form as Appendix 2 to the
			 Pechanga Settlement Agreement;(2)all amounts authorized by this Act have been deposited in the Fund;(3)the waivers and releases authorized in subsection (a) have been executed by the Band and the
			 Secretary;(4)the Extension of Service Area Agreement—(A)has been approved and executed by all the parties to the Extension of Service Area Agreement; and(B)is effective and enforceable in accordance with the terms of that Agreement; and(5)the ESAA Water Delivery Agreement—(A)has been approved and executed by all the parties to the ESAA Water Delivery Agreement; and(B)is effective and enforceable in accordance with the terms of that agreement.(f)Tolling of claims(1)In generalEach applicable period of limitation and time-based equitable defense relating to a claim described
			 in this section shall be tolled for the period beginning on the date of
			 enactment of this Act and ending on the earlier of—(A)April 30, 2030, or such alternate later date as is agreed to be the Band and the Secretary; or(B)the enforceability date.(2)Effects of subsectionNothing in this subsection revives any claim or tolls any period of limitation or time-based
			 equitable defense that expired before the date of enactment of this Act.(3)LimitationNothing in this section precludes the tolling of any period of limitations or any time-based
			 equitable defense under any other applicable law.(g)Termination(1)In generalIf all of the amounts authorized to be appropriated to the Secretary under this Act have not been
			 made available to the
			 Secretary by April 30, 2030—(A)the waivers authorized in
			 this section shall expire and be of no further force or effect; and(B)all
			 statutes of limitations applicable to any claim otherwise waived shall be
			 tolled until April 30, 2030.(2)Voiding of waiversIf the waivers pursuant to this section are void under paragraph (1)—(A)the  approval of the United States of the Pechanga Settlement Agreement under section 4 of this Act
			 shall
			 be void and have no further force or effect;(B)any unexpended Federal amounts appropriated or made available to carry out this Act, together with
			 any interest earned on those amounts, and any
			 water rights or contracts to use water and title to other property
			 acquired or constructed with Federal amounts appropriated or made
			 available
			 to carry out this Act shall be returned to
			 the Federal Government, unless otherwise agreed to by the Band and the
			 United States and approved by Congress; and(C)except for Federal amounts used to acquire or develop property that is returned to the Federal
			 Government under subparagraph (B), the United States shall be entitled to
			 set
			 off any Federal amounts appropriated or made available to carry out this
			 Act that were expended or withdrawn,
			 together with any interest accrued, against any claims against the United
			 States relating to water rights asserted by the Band or Allottees in any
			 future settlement of the water rights of the Band or Allottees.8.Water facilities(a)In generalThe Secretary shall, subject to the availability of appropriations, using amounts from the
			 designated accounts of the Fund, provide the amounts necessary to fulfill
			 the obligations of the Band under the Recycled Water Infrastructure
			 Agreement and the ESAA Capacity Agreement, in an amount not to exceed the
			 amounts deposited in the designated accounts for such purposes, in
			 accordance with this Act and the terms and conditions of such agreements.(b)Nonreimbursability of costsAll costs incurred by the Secretary in carrying out this section shall be nonreimbursable.(c)Recycled water infrastructure(1)In generalThe Secretary shall, using amounts from the Pechanga Recycled Water Infrastructure account, provide
			 amounts for the Storage Pond in accordance with this section.(2)Storage pond(A)In generalThe Secretary shall, subject to the availability of appropriations, provide the amounts necessary
			 to fulfill the obligations of the Band under the Recycled Water
			 Infrastructure Agreement for the design and construction of the Storage
			 Pond, in an amount not to exceed $2,656,374.(B)ProcedureThe procedure for the Secretary to provide amounts pursuant to this section shall be as set forth
			 in the Recycled Water Infrastructure Agreement.(C)Lead agencyThe Bureau of Reclamation shall be the lead agency for purposes of the implementation of this
			 section.(D)LiabilityThe United States shall have no responsibility or liability for the Storage Pond.(d)ESAA delivery capacity(1)In generalThe Secretary shall, using amounts from the Pechanga ESAA Delivery Capacity account, provide
			 amounts for Interim Capacity and Permanent Capacity in accordance with
			 this section.(2)Interim capacity(A)In generalThe Secretary shall, subject to the availability of appropriations, using amounts from the ESAA
			 Delivery Capacity account, provide amounts necessary to fulfill the
			 obligations of the Band under the ESAA Capacity Agreement for the
			 provision by RCWD of Interim Capacity to the Band in an amount not to
			 exceed $1,000,000.(B)ProcedureThe procedure for the Secretary to provide amounts pursuant to this section shall be as set forth
			 in the ESAA Capacity Agreement.(C)Lead agencyThe Bureau of Reclamation shall be the lead agency for purposes of the implementation of this
			 section.(D)LiabilityThe United States shall have no responsibility or liability for the Interim Capacity to be provided
			 by RCWD.(E)Transfer to bandIf RCWD does not provide the Interim Capacity Notice required pursuant to the ESAA Capacity
			 Agreement by the date that is 60 days after the date required under the
			 ESAA Capacity Agreement, the amounts in the Pechanga ESAA Delivery
			 Capacity account for purposes of the provision of Interim Capacity and
			 Permanent Capacity, including any interest that has accrued on those
			 amounts, shall be available for use by the Band to provide alternative
			 interim capacity in a manner that is similar to the Interim Capacity and
			 Permanent Capacity that the Band would have received had RCWD provided
			 such Interim Capacity and Permanent Capacity.(3)Permanent capacity(A)In generalOn receipt of the Permanent Capacity Notice pursuant to section 5(b) of the ESAA Capacity
			 Agreement, the Secretary, acting through the Bureau of Reclamation, shall
			 enter into negotiations with RCWD and the Band to establish an agreement
			 that will allow for the disbursement of amounts from the Pechanga ESAA
			 Delivery Capacity account in accordance with subparagraph (B).(B)Schedule of disbursement(i)In generalSubject to clause (ii), on execution of the ESAA Capacity Agreement, the Secretary shall, subject
			 to the availability of appropriations and using amounts from the ESAA
			 Delivery Capacity account, provide amounts necessary to fulfill the
			 obligations of the Band under the ESAA Capacity Agreement for the
			 provision by RCWD of Permanent Capacity to the Band in an amount not to
			 exceed $16,900,000.(ii)AdjustmentThe amount under clause (i) shall be adjusted for changes in construction costs since June 30,
			 2009, as indicated by engineering cost indices applicable to types of
			 construction required to design and construct the Permanent Capacity,
			 until the date on which all amounts authorized to be appropriated under
			 this Act have been made available.(C)ProcedureThe procedure for the Secretary to provide funds pursuant to this section shall be as set forth in
			 the ESAA Capacity Agreement.(D)Lead agencyThe Bureau of Reclamation shall be the lead agency for purposes of the implementation of this
			 section.(E)LiabilityThe United States shall have no responsibility or liability for the Permanent Capacity to be
			 provided by RCWD.(F)Transfer to bandIf RCWD does not provide the Permanent Capacity Notice required pursuant to the ESAA Capacity
			 Agreement by the date that is 5 years after the enforceability date, the
			 amounts in the Pechanga ESAA Delivery Capacity account for purposes of the
			 provision of Permanent Capacity, including any interest that has accrued
			 on those amounts, shall be available for use by the Band to provide
			 alternative permanent capacity in a manner that is similar to the
			 Permanent Capacity that the Band would have received had RCWD provided
			 such Permanent Capacity.9.Pechanga Settlement Fund(a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Pechanga Settlement Fund, to be managed, invested, and distributed by the Secretary and to be available until expended,
			 together with any interest earned on those amounts, to be used solely for
			 the purpose of carrying out this Act.(b)Transfers to fundThe Fund shall consist of such amounts as are deposited in the Fund under section 11(a) of this
			 Act, together
			 with any interest earned on those amounts.(c)Accounts of Pechanga Settlement FundThe Secretary shall establish in the Fund the following accounts:(1)Pechanga Recycled Water Infrastructure account, consisting of amounts authorized pursuant to
			 section 11(a)(1) of this Act.(2)Pechanga ESAA Delivery Capacity account, consisting of amounts authorized pursuant to section
			 11(a)(2) of this Act.(3)Pechanga Water Fund account, consisting of amounts authorized pursuant to section 11(a)(3) of this
			 Act.(4)Pechanga Water Quality account, consisting of amounts authorized pursuant to section 11(a)(4) of
			 this Act.(d)Management of fundThe Secretary shall manage, invest, and distribute all amounts in the Fund in a manner that is
			 consistent with the investment authority of the Secretary under—(1)the first section of the Act of June 24, 1938 (25 U.S.C. 162a);(2)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and(3)this section.(e)Availability of amountsAmounts appropriated to, and deposited in, the Fund, including any investment earnings, shall be
			 made available to the Band by the Secretary beginning on the
			 enforceability date.(f)Withdrawals by band pursuant to the American Indian Trust Fund Management Reform Act(1)In generalThe Band may withdraw all or part of the amounts in the Fund upon approval by the Secretary of a
			 tribal management plan submitted by the Band in accordance with the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001
			 et seq.).(2)Requirements(A)In generalIn addition to the requirements under the American Indian Trust Fund Management Reform Act of 1994
			 (25 U.S.C. 4001 et seq.), the tribal management plan under paragraph (1)
			 shall require that the Band shall spend all amounts withdrawn from the
			 Fund in accordance with this Act.(B)EnforcementThe Secretary may carry out such judicial or administrative actions as the Secretary determines to
			 be necessary to enforce the tribal management plan to ensure that amounts
			 withdrawn by the Band from the Fund under this subsection are used in
			 accordance with this Act.(g)Withdrawals by band pursuant to an expenditure plan(1)In generalThe Band may request that all or part of the amounts in the Fund be disbursed on approval by the
			 Secretary of an expenditure plan.(2)RequirementsThe expenditure plan under paragraph (1) shall include a description of the manner and purpose for
			 which the amounts proposed to be disbursed from the Fund will be used, in
			 accordance with subsection (h).(3)ApprovalOn receipt of an expenditure plan under this subsection, the Secretary shall approve the plan, if
			 the Secretary determines that the plan is consistent with the purposes of
			 this Act.(4)EnforcementThe Secretary may carry out such judicial or administrative actions as the Secretary determines to
			 be necessary to enforce an expenditure plan to ensure that amounts
			 disbursed under this subsection are used in accordance with this Act.(h)UsesAmounts from the Fund shall be used by the Band for the following purposes:(1)Pechanga recycled water infrastructure accountThe Pechanga Recycled Water Infrastructure account shall be used for expenditures by the Band in
			 accordance with section 8(c).(2)Pechanga esaa delivery capacity accountThe Pechanga ESAA Delivery Capacity account shall be used for expenditures by the Band in
			 accordance with section 8(d).(3)Pechanga water fund accountThe Pechanga Water Fund account shall be used for—(A)payment of the EMWD Connection Fee;(B)payment of the MWD Connection Fee; and(C)any expenses, charges, or fees incurred by the Band in connection with the delivery or use of water
			 pursuant to the Pechanga Settlement Agreement.(4)Pechanga water quality accountThe Pechanga Water Quality account shall be used by the Band to fund groundwater desalination
			 activities within the Wolf Valley Basin.(i)LiabilityThe Secretary and the Secretary of the Treasury shall not be liable for the expenditure of, or the
			 investment of any amounts withdrawn from, the Fund by the Band under
			 subsection (f) or (g).(j)No per capita distributionsNo portion of the Fund shall be distributed on a per capita basis to any member of the Band.10.Miscellaneous provisions(a)Waiver of sovereign immunity by the United StatesExcept as provided in subsections (a) through (c) of section 208 of the Department of Justice
			 Appropriation Act, 1953 (43 U.S.C. 666), nothing in this Act waives the
			 sovereign immunity of the United States.(b)Other tribes not adversely affectedNothing in this Act quantifies or diminishes any land or water right, or any claim or entitlement
			 to land or water, of an Indian tribe, band, or community other than the
			 Band.(c)Limitation on claims for reimbursementWith respect to Indian land within the Reservation—(1)the United States shall not submit against any Indian-owned land located within the Reservation any
			 claim for reimbursement of the cost to the United States of carrying out
			 this Act and the Pechanga Settlement Agreement; and(2)no assessment of any Indian-owned land located within the Reservation shall be made regarding that
			 cost.(d)Effect on current lawNothing in this section affects any provision of law (including regulations) in effect on the day
			 before the date of enactment of this Act with respect to preenforcement
			 review of any Federal environmental enforcement action.11.Authorization of appropriations(a)Authorization of appropriations(1)Pechanga recycled water infrastructure accountThere is authorized to be appropriated $2,656,374, for deposit in the Pechanga Recycled Water
			 Infrastructure account, to carry out the activities described in section
			 8(c).(2)Pechanga esaa delivery capacity accountThere is authorized to be appropriated $17,900,000, for deposit in the Pechanga ESAA Delivery
			 Capacity account, which amount shall be adjusted for changes in
			 construction
			 costs since June 30, 2009, as is indicated by ENR Construction Cost Index,
			 20-City Average, as applicable to types of construction required to
			 provide the Interim Capacity and the Permanent Capacity, to carry out the
			 activities described in paragraphs (2) and (3) of section 8(d), with such
			 adjustment ending on the date on which all amounts authorized to be
			 appropriated under this section have been made available.(3)Pechanga water fund accountThere is authorized to be appropriated $5,483,653, for deposit
			 in the Pechanga Water Fund account,  which amount shall be adjusted for
			 changes in
			 construction
			 costs in the Consumer Price Index since June 30, 2009, with such
			 adjustment ending on the date on which all amounts authorized to be
			 appropriated under this section have been made available, for the purposes
			 set forth in section
			 9(h)(3).(4)Pechanga water quality accountThere is authorized to be appropriated $2,460,000,  for deposit
			 in the Pechanga Water Quality account, which amount shall be adjusted for
			 changes in
			 construction
			 costs in the Consumer Price Index since June 30, 2009, with such
			 adjustment ending on the date on which all amounts authorized to be
			 appropriated under this section have been made available, for the purposes
			 set forth in
			 section 9(e)(4).12.Repeal on failure of enforceability dateIf the Secretary does not publish a statement of findings under section 7(e) by April 30, 2021, or
			 such alternative later date as is agreed to by the Band and the Secretary,
			 as applicable—(1)this Act is repealed effective on the later of May 1, 2021, or the day after the alternative date
			 agreed to by the Band and the Secretary;(2)any action taken by the Secretary and any contract or agreement pursuant to the authority provided
			 under any provision of this Act shall be void;(3)any amounts appropriated under section 11, together with any interest on those amounts, shall
			 immediately revert to the general fund of the Treasury; and(4)any amounts made available under section 11 that remain unexpended shall immediately revert to the
			 general fund of the Treasury.13.AntideficiencyThe United States shall not be liable for failure to carry out any obligation or activity
			 authorized to be carried out under this Act (including any such obligation
			 or activity under the Pechanga Settlement Agreement) if adequate
			 appropriations are not provided expressly to carry out the purposes of
			 this Act by Congress or there are not enough monies available to carry out
			 the purposes of this Act in—(1)the Reclamation Water Settlements Fund established under section 10501 of Public Law 111–11; or(2)the Emergency Fund for Indian Safety and Health established by section 601(a) of the Tom Lantos and Henry J. Hyde United States Global Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008
			 (22 U.S.C. 7601 et seq.).April 3, 2014Reported with an amendment